383 F.2d 404
George Daniel GIRTON, Appellant,v.UNITED STATES of America, Appellee.
No. 21546.
United States Court of Appeals Ninth Circuit.
August 11, 1967.

Robert J. Emmons, Great Falls, Mont., for appellant.
Moody Brickett, U. S. Atty., Arthur W. Ayers, Jr., Asst. U. S. Atty., Billings, Mont., for appellee.
Before CHAMBERS, JOHNSEN and KOELSCH, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The court rejects the constitutional challenge on the Dyer Act. United States v. Turley, 352 U.S. 407, 77 S. Ct. 397, 1 L. Ed. 2d 430.


3
It is true that the "owner" did not have a good title for the automobile, the subject of the stealing by Girton. But she had lawful possession, which we hold was enough. In another case, we can decide whether the possession of a thief is good enough under the Dyer Act for the conviction of a second thief.


4
We do not regard the failure to arraign appellant was prejudicial error, per se. And no real prejudice is suggested. Merritt v. Hunter, 10 Cir., 170 F.2d 739. Appellant could have called this oversight to the attention of the trial court before the trial started.